MORRIS, J.
In its motion for additional findings of fact, the defendant requested the Full Commission to find that plaintiff followed a truck loaded with cotton at a distance of 3y2 car lengths until immediately before the collision occurred; that plaintiff was familiar with this intersection and knew‘it was heavily congested at this time of day, .and that plaintiff failed to reduce his speed even though he knew it was impossible for cars on 29-A (the servient highway) to cross the intersection in a continuous movement; and that the weather at the time of this accident was fair and the road was dry. In his amendment to the motion for additional findings of fact defendant requested the Commission to find that the plaintiff was traveling at a speed of 40 miles per hour until he sighted the school bus. Defendant argues that the Full Commission was compelled to find these facts, and that these facts constitute contributory negligence by the plaintiff as a matter of law.
 It is clear that the Commission could have found these facts to be the facts of this case and, based upon these facts, the Commission could have found that the plaintiff was contributorily negligent. However, the Commission was not bound to make this determination. “The facts found (by the Commission) are pertinent *401to the issues and are ample to determine the dispute and support the award.” Parsons v. Board of Education, 4 N.C. App. 36, 165 S.E. 2d 776. The Industrial Commission is not required to make findings co-extensive with the credible evidence. Parsons v. Board of Education, swpra. “The commission is not required to make a finding as to each detail of the evidence or as to every inference or shade of meaning to be drawn therefrom.” Guest v. Iron & Metal Co., 241 N.C. 448, 85 S.E. 2d 596. Moreover, the evidence concerning the occurrences surrounding this accident is not without conflict. At the time of the accident, the plaintiff was traveling on a dominant highway at a speed of 40 miles per hour. The speed limit of the highway upon which he was traveling is not set out in the record. Plaintiff testified:
“He (the school bus driver) come out of the side road there, coming off of 29-A and pulled right straight out in front of me and I looked at my speedometer and I was at Trucker’s Center and I was doing 40 miles an hour and just as the truck pulled across he pulled — was coming across the lane in front of me, and I slammed on brakes and locked all four wheels . . .”
Further, plaintiff stated he first saw the school bus just as the truck loaded with cotton passed the intersection, and that when he first saw the bus the front end of it had come across the road. We think this evidence amply supports the finding of fact No. 7 and conclusion of law No. 2 pertaining to the plaintiff’s contributory negligence. This testimony also supports the findings and conclusions pertaining to the negligence of the school bus driver.
Finding of fact No. 10 states that the plaintiff incurred pain and suffering, loss of wages, medical expenses, and damages to his automobile. And, by reason of these things he was damaged in the amount of $5,000. Defendant argues that this finding is invalid because from the evidence the amount of the medical expenses arising from this accident was not made clear. Plaintiff produced a bill from a Dr. Curlee, along with other medical bills, in the amount of $952, which plaintiff stated was for treatment of injuries to his neck resulting from this accident. However, Dr. Curlee, on cross-examination, stated that at the time he was treating the plaintiff for this neck injury, he was also treating him for a back injury unrelated to this accident, and that the bill for $952 included fees for both services. Dr. Curlee stated that it would be difficult to separate these charges, apparently, because both services were administered during the same visits.
In Lieb v. Mayer, 244 N.C. 613, 94 S.E. 2d 658, the rule was *402stated: “Where actual pecuniary damages are sought, there must be evidence of their existence and extent, and some data from which they may be computed.” In this last cited case a partial new trial was ordered because of the insufficiency of the evidence pertaining to damages to the plaintiff's vehicle. The evidence only showed that the plaintiff’s car had been “mashed in” around the left rear door and fender. In the Court’s own words there was no evidence “as to the value of the plaintiff's car before the collision or as to its condition at that time. Had it ever been in a collision before this time? How many miles had it been driven? What was its value after the wreck? What was the cost of repairs?” We think the present case is distinguishable from the Lieb case. While we do not have evidence of the exact amount of Dr. Curlee’s services for the treatment of the plaintiff’s neck, we do have the amount of the total bill owed by plaintiff to Dr. Curlee for treatment from the date of the accident until Dr. Curlee released plaintiff on 16 December 1967. The evidence also shows that Dr. Curlee treated the plaintiff for injuries to his neck on a daily basis following the accident until 27 November 1966, at which time the plaintiff was hospitalized, for this neck injury, until 12 December 1966. Plaintiff was again hospitalized by Dr. Curlee for treatment of his neck on 12 May 1967 for a period of 16 days. Plaintiff was hospitalized by Dr. Curlee from 3 August 1967 to 1 September 1967, and from 28 November 1967 until 16 December 1967 for treatment of his back and neck.
We think these facts establish some data from which the medical expenses relating to the injury caused by this accident could be established by the Full Commission. Therefore, while we agree with the rule set forth in the Lieb case, we do not think this case is governed by the holding of that case because of factual distinctions. The order and award of the Industrial Commission is
Affirmed.
Campbell and BeoCic, JJ., concur.